Jones, Judge:
During the period July 3, 1964 to June 27, 1968, the claimant, Lawrence V. Jordan, was Director of Student Teaching at West Virginia State College, and in the course of his employment he made numerous trips and incurred expenses for which he was entitled to be reimbursed. Expense accounts for the twelve months are a part of the record, and the total claim in the amount of $272.14 was not contested by the State. It further appears from the record that this claim was presented to the Business Manager of West Virginia State College on June 30, 1968, the last day of the fiscal year, and at that time there were no funds available from which the claim could be paid.
The Attorney General admits the validity of this claim, and in equity and good conscience the same should be paid. Therefore, the Court hereby awards to the claimant, Lawrence V. Jordan, the sum of $272.14.